UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-10373) Exact name of registrant as specified in charter: TH Lee, Putnam Investment Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Charles A. Ruys de Perez, Vice President and Chief Compliance Officer One Post Office Square Boston, Massachusetts 02109 Copy to: John E. Baumgardner, Esq. Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004-2498 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2006 Date of reporting period: November 1, 2005 April 30, 2006 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Semiannual Report For the period ended April 30, 2006 TH Lee, Putnam Emerging Opportunities Portfolio About the fund and TH Lee, Putnam Capital LLC TH Lee, Putnam Emerging Opportunities Portfolio (the fund) is a closed-end interval fund. This innovative fund pursues aggressive growth by combining investments in publicly traded stocks and privately held companies in a closed-end format. With this special structure, the fund seeks to tap into companies with the best growth potential while maintaining diversification across public and private markets. The fund is sponsored by an affiliate of TH Lee, Putnam Capital LLC, which is a joint venture of Putnam Investments (Putnam) and Thomas H. Lee Partners LP (TH Lee). This venture was founded in 1999 to offer alternative investment products to individual investors who have historically lacked access to the private-equity marketplace. Thomas H. Lee Partners LP, founded in 1974, is one of the oldest and most successful private-equity investment firms in the United States. The firms investment strategy targets growth companies with competitive advantages in expanding or consolidating industries. Putnam Investments, founded in 1937, is one of the worlds largest mutual fund companies and a leader in investment research and portfolio management through disciplined teamwork. The funds public-equity portfolio is managed by members of Putnams Small and Emerging Growth Team  Richard Weed, Managing Director, and Raymond Haddad, Senior Vice President. This team analyzes small- and mid-capitalization growth stocks. Frederick Wynn, Managing Director, is responsible for managing the funds private-equity investments. The funds management structure also includes an Investment Committee consisting of senior Putnam and TH Lee investment professionals. The Investment Committee consults with the management team and gives final approval to the structure of all private-equity deals. Report from Fund Management Performance commentary We are pleased to report that your fund returned 18.06% at net asset value (NAV, or without sales charges) during the six months that ended April 30, 2006, the first half of its current fiscal year. Our results benefited from the continuing advance of stocks of aggressive-growth mid- and small-cap companies. These types of stocks led all other areas of the market, as the economy continued to expand and corporate profits as a percentage of the overall economy rose to historic levels. The economic backdrop was also positive for private companies financed through the venture capital market, as IPO (initial public offering) issuance continued to be strong. The valuation of the funds private-equity portfolio appreciated by approximately 22% in the period. The results at NAV for the fund overall, including both public and private securities, slightly lagged behind those of the Russell 2500 Growth Index during the six-month period. RETURN FOR PERIODS ENDED APRIL 30, 2006 Russell 2500 TH Lee, Putnam Emerging Opportunities Portfolio NAV POP Growth Index 6 months 18.06% 13.03% 19.11% 1 year 24.31 19.05 34.07 3 years 71.58 64.25 93.30 Annual average 19.72 17.99 24.57 Life of fund (since inception 7/30/01) 40.31 34.35 42.22 Annual average 7.38 6.40 7.68 RETURN FOR PERIODS ENDED MARCH 31, 2006 (most recent quarter) Russell 2500 TH Lee, Putnam Emerging Opportunities Portfolio NAV POP Growth Index 6 months 7.50% 2.93% 14.87% 1 year 10.93 6.23 26.44 3 years 72.23 64.92 109.52 Annual average 19.87 18.15 27.96 Life of fund (since inception 7/30/01) 30.37 24.83 41.79 Annual average 5.83 4.86 7.75 Past performance does not indicate future results. Performance assumes reinvestment of distributions and does not account for taxes. More recent returns may be less or more than those shown.
